DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Weyenberg (US 4,145,001) in view of Hamilton (US 2004/0022676) and Dente (US 7,183,249).
Regarding claim 1, Weyenberg discloses an improved fragrance sachet, comprising:
a holder (100) comprising a pouch (Figure 5), formed of opposing sections (11, 26), said sections comprising respective different materials (Column 6, lines 36-43, and Column 5, lines 24-26, Section 11 is permeable and section 26 is impermeable), with one of said sections (26) comprising a vapor impermeable material (Column 5, lines 24-26), and the other of said outer sections (11) comprising a vapor permeable material as an outer surface of said pouch to facilitate fragrance dispersion without requiring removal of any covering therefrom (Column 6, lines 36-43, Figure 5 depicts a pouch 
a fragranced medium (28) received within said pouch (Figure 5), for imparting a selected fragrance from said fragrance sachet (Column 6, lines 40-43).
However, Weyenberg fails to disclose a pouch formed of outer respective directly joined opposing sections forming outer surfaces of said pouch, with one of said outer surfaces being a vapor impermeable material.
Hamilton discloses a sachet (1000) that is formed of outer respective directly joined opposing sections (1050, 1035) forming outer surfaces of said pouch (Figure 17A), with one of said outer surfaces (1050) being a vapor impermeable material, and the other of said surfaces (1035) being a vapor permeable material (Paragraph 204).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Weyenberg with the disclosures of Hamilton, providing the pouch of Weyenberg to be formed of outer respective directly joined opposing sections forming outer surfaces of said pouch (Hamilton, Figure 17A), with one of said surfaces (Hamilton,1050) being a vapor impermeable material (Hamilton, Paragraph 204), in order to effectively direct dispersion of the material.
Weyenberg further fails to disclose a sachet wherein said fragranced medium includes fragrance materials including at least one of naturally occurring fragrance oils, synthetic oils, manufactured blends of fragrance oils, and blends between natural and manufactured origin materials.
Dente discloses a fragrance composition wherein a fragranced medium (Column 4, lines 33-53) is treated with naturally occurring fragrance oils (Column 3, line 10 and 4-23).
It would have been obvious to modify Weyenberg with the disclosures of Dente, replacing the fragrant material of Weyenberg with the treated medium put forth by Dente, 
Regarding claim 3, Weyenberg in view of Hamilton and Dente discloses an improved fragrance sachet as in claim 1, wherein said opposing sections (Weyenberg, 11 and Hamilton, 1050) comprise heat-sealable materials (Weyenberg, Column 2, lines 7-10 and Hamilton, Paragraph 100).
Regarding claim 4, Weyenberg in view of Hamilton and Dente discloses an improved fragrance sachet as in claim 1, wherein one of said sections comprises a foil-based substrate comprising a vapor impermeable material which supports the application of indicia thereon (Hamilton, Paragraph 174, Metal foil may be used as the impermeable layer).
Regarding claim 5, Weyenberg in view of Hamilton and Dente discloses an improved fragrance sachet as in claim 1, wherein said other of said sections comprising a vapor permeable material (Hamilton, 1050) supports the application of indicia thereon (Hamilton, Paragraph 174, The material may be a foil, which supports the application of indicia).
Regarding claim 6, Weyenberg discloses an improved fragrance sachet as in claim 1, wherein said opposing sections are joined through the use of at least one of heat-sealable materials, ultrasonic bonding, staples, separately applied adhesives, and crimping (Weyenberg, Column 2, lines 7-10 and Hamilton, Paragraph 100).
Regarding claim 7, Weyenberg in view of Hamilton and Dente discloses an improved fragrance sachet as in claim 1, wherein said pouch comprises one of a rectangular shape, a round shape, an oval shape, a star shape, a trefoil shape, a triangular shape, a pentagonal shape, and a preselected shape resembling an object (Figure 5).
Regarding claim 8, Weyenberg in view of Hamilton and Dente discloses an improved fragrance sachet as in claim 7, wherein said pouch comprises a preselected shape resembling an object (Figure 1, The pouch resembles a rectangle), and at least one of said opposing sections comprises materials which support the application of indication thereon, coordinated at least in part with said preselected shape of said pouch resembling an object (Hamilton, Paragraph 174, The material may be a foil, which supports the application of indicia).
Regarding claim 9, Weyenberg in view of Hamilton and Dente discloses an improved fragrance sachet as in claim 7, wherein said pouch comprises a folded rectangular shape (Figure 5), with heat-sealable peripheral areas, to facilitate formation of said pouch using a form-fill-seal system (Column 2, lines 7-10).
Regarding claim 10, Weyenberg in view of Hamilton and Dente discloses an improved fragrance sachet as in claim 7, wherein each of said opposing sections comprise respective rectangles (Figure 5), with at least one of said sections comprising a contiguous thermoplastic film sheet (Column 4, lines 20-21), and the other of said sections comprising a paper layer with selected materials coating at least the perimeter of said paper layer (Hamilton, Paragraph 71, The second section is a paper layer; Column 5, lines 45-46, a laminate is coating the perimeter of the paper layer).
Regarding claim 12, Weyenberg in view of Hamilton and Dente discloses an improved fragrance sachet as in claim 2, wherein said vapor impermeable materials comprises at least one of metal foils, composites containing metal foils, metallized polymer films, polyimide films, polyethylene terephthalate (PET), high density poly(ethylene), poly(propylene) (PP), oriented poly(propylene) (OPP), poly(acrylonitrile), poly(amides) including nylon 6 and nylon 6,6, poly(vinyl fluoride) films, copolymers, a copolymer of (acrylonitrile) and (methyl acrylate) grafted with nitrile rubber, UV cured 
Regarding claim 13, Weyenberg in view of Hamilton and Dente discloses an improved fragrance sachet as in claim 1, but fails to disclose a sachet wherein:
said fragranced medium comprises at least one of vermiculite, bulk absorbent material which may be fragranced, powders, volcanic rock, and pumice, treated with fragrance materials.
Dente discloses a fragrance composition wherein a powder is treated with a fragrant oil (Example 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Weyenberg in view of Hamilton and Dente with the disclosures of Dente, replacing the fragrant material of Weyenberg with a fragrance composition wherein a powder is treated with a fragrant oil (Dente, Example 10), as the fragrant materials were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, specifically, dispersion of a fragrant composition.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Weyenberg in view of Hamilton and Dente, further in view of Mohan.
Regarding claim 11, Weyenberg in view of Hamilton and Dente discloses an improved fragrance sachet as in claim 10, but fails to disclose a sachet wherein said selected materials comprise at least one of water based latexes, PE emulsions, and PE dispersions printed onto said paper layer.
Mohan discloses a device wherein a paper packaging section is coated with EvCote Water Barrier 3000 (Paragraphs 1 and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Weyenberg in view of Hamilton .
Response to Arguments
Applicant's arguments filed 7/13/2020 have been fully considered but they are not persuasive.
As to Applicant’s position that Weyenberg fails to disclose dispersion without removal of a cover, Figure 5 depicts said structure, as highlighted by Applicant. Though the prior art puts forth removal of the cover, it depicts the sachet with the cover removed.
Applicant’s remaining arguments with respect to claim(s) 1 and 3-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                            
/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        
.